Citation Nr: 1220456	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on April 25, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  The Veteran filed a timely substantive appeal and the case was certified to the Board for appellate action.

As the Veteran does not have a complete VA claims file for association with his medical appeals temporary file, the Board is unable to determine his verified periods of active service.  Further, the VAMC did not specify the periods of active service.  However, in the Virtual VA records, specifically, a March 2011 rating decision, the VA Regional Office (RO) in St. Petersburg, Florida, indicates that the Veteran served on active duty from November 1969 to July 1974.  Additionally, Virtual VA records of VA treatment dating in May 2010 reflect that the Veteran receives VA medical care.

Although the June 2008 VA Form 9 reflects that the Veteran requested a Board hearing and a February 2009 letter, mailed to the Veteran's correct mailing address, informed him that a Travel Board hearing had been scheduled for March 9, 2009, the Veteran failed to report for the hearing without explanation.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.

The issue of whether there was clear and unmistakable error (CUE) in the March 2011 rating decision granting a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) insofar as the effective date of November 3, 2010 was assigned, has been raised by the record, but has not been developed by the RO for appellate review.  Therefore, the issue of whether there was CUE in the March 2011 rating decision in terms of the effective date assigned of November 3, 2010 for the grant of TDIU is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The medical expenses incurred on April 25, 2008, were not authorized by VA. 

2.  On April 25, 2008, service connection had been established for the following disabilities:  left knee total arthroplasty, evaluated as 30 percent disabling; coronary artery disease, associated with diabetes mellitus, evaluated as 10 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling, peripheral neuropathy of the right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; osteoarthritic changes of the right knee, evaluated as 10 percent disabling; bilateral diabetic retinopathy, evaluated as noncompensable; and bilateral carotid stenosis, associated with diabetes mellitus, evaluated as noncompensable.  

3.  The evidence of record does not show that the private medical care provided to the Veteran on April 25, 2008, was rendered for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; nor does the record show that the Veteran has a total disability permanent in nature resulting from a service-connected disability or that he was a participant in a vocational rehabilitation program at the time of the hospitalization.

4.  The evidence of record does not show that the Veteran's April 25, 2008, treatment was on an emergency basis, or that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred on April 25, 2008, at Memorial Hospital have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger v. Principi, 16 Vet. App. 132 (2002). 

The provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 (2011). 

In this case, a letter dated in July 2008 advised the Veteran of the information necessary to substantiate his claim.  The Veteran was also sent a VA Form 4107, Notice of Procedural and Appellate Rights, with the original determination on his claim for entitlement to reimbursement.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The RO explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VA's duties to notify would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case. 

The Veteran is seeking reimbursement for medical expenses incurred on April 25, 2008, in connection with private treatment received at Memorial Hospital.  In this regard, the record reflects that the Veteran was seen on a walk-in basis at the emergency room of Memorial Hospital in Jacksonville, Florida, on the afternoon of April 25, 2008, with a chief complaint of back pain and left lower extremity pain and numbness that started several days earlier after lifting a heavy lawnmower.  The Emergency Department Nursing Record indicates that the incident had occurred on April 20, 2008 and another medical record (Emergency Physician Record) states that the Veteran's back pain began four days earlier.  The Veteran was discharged just over an hour after his arrival, with new prescriptions for Percocet and Flexeril.  Also noted at the time of discharge was that two other medications were to be increased.  It appears that Memorial Hospital's billing specialist filed a claim for payment by the VA.  Based upon a finding that the Veteran's non-VA treatment was not for emergent care, the claim was denied.  The Veteran pursued the appeal of the denied claim.

Generally, the treatment of a Veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. § 17.52 (2011).  There is no allegation in this case that VA contracted with Memorial Hospital for the Veteran's treatment at issue herein.  A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123 (2011).  In this case, the claim for payment or reimbursement was submitted by the billing specialist at Memorial Hospital.  The appeal was pursued by the Veteran. 

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service-connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services:  (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1) (3).  All three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

At the time the Veteran received the treatment at issue herein, service connection had not been established for any low back condition or accompanying sciatica.  A review of the Virtual VA file records includes an October 2009 rating decision, which reflects that as of June 2008, the Veteran's service connected disabilities were as follows:  left knee total arthroplasty, evaluated as 30 percent disabling; coronary artery disease, associated with diabetes mellitus, evaluated as 10 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling, peripheral neuropathy of the right lower extremity associated with diabetes mellitus, evaluated as 10 percent disabling; osteoarthritic changes of the right knee, evaluated as 10 percent disabling; bilateral diabetic retinopathy, evaluated as noncompensable; and bilateral carotid stenosis, associated with diabetes mellitus, evaluated as noncompensable.  The combined evaluation for compensation purposes as of May 1, 2007 was 70 percent.  It increased to 90 percent as of March 3, 2009.

Moreover, the treatment at issue in this case was not rendered in a medical emergency of such a nature that delay would have been hazardous to life or health, and there was no evidence that VA or other Federal facilities were not feasibly available. 

The medical evidence reflects that the Veteran reported to Memorial Hospital emergency room with his complaints of back pain and left lower extremity pain that had its onset approximately four or five days earlier as a result of a lifting injury involving a heavy lawnmower.  Despite the Veteran's emergency room treatment, which consisted of pain medication and a muscle relaxant, the Board finds that the fact that the injury occurred four or five days prior to the emergency room visit weighs against a finding that the treatment rendered was urgent.  The Veteran himself chose to wait four or five days before seeking medical attention.  Such action is inconsistent with a finding that delay in seeking immediate medical attention would have been hazardous to life or health.  Additionally, because the Veteran waited at least four days to seek medical care, time was not of the essence.  Therefore, it cannot be said that a VA facility was unavailable.

Thus, the evidence of record indicates that the medical care at issue herein was not provided in an emergency situation, and a VA facility was available to provide the necessary treatment herein.  Accordingly, there is no basis to establish entitlement to reimbursement under 38 U.S.C.A. § 1728.  Id.; see 38 C.F.R. § 17.120. 

Nevertheless, payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

The Board finds that payment or reimbursement for the April 25, 2008, medical treatment is not authorized under 38 U.S.C.A. § 1725 or 38 C.F.R. §§ 17.1000-1003.  For the reasons explained above, the medical services at issue herein were not provided in an emergency medical situation.  Moreover, the evidence of record did not reflect the location of the nearest VA facility to be unfeasible.  Accordingly, the criteria for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities have not been met.  As the law requires that all of the nine conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002. 

As the preponderance of the evidence is against the Veteran's claim in this case, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of private medical expenses provided on April 25, 2008, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


